Case 2:18-cv-14385-RLR Document 11 Entered on FLSD Docket 11/28/2018 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.: 2:18-cv-14385-RLR

  DWAYNE GLOSSON
      Plaintiff,
  vs.

  JOHN H. SANDERS, individually,
   And JOSAN CONSTRUCTION
  COMPANY, LLC
  a Florida Limited Liability Company,
          Defendants.
  __________________________________/

                PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE PLEADINGS RELATED TO THE DISMISSAL OF THIS ACTION


  Plaintiff, DWAYNE GLOSSON, moves this Court for a Seven (7)-day extension of time within

  which to file a Notice of Voluntary Dismissal as per this Court’s Order (Docket Entry 10). Plaintiff

  has been traveling and was not able to execute the settlement agreement. Plaintiff has just returned

  to the area. This extension request will allow Plaintiff and Defendants to finalize the settlement

  agreement.

  Defendants do not oppose the extension herein sought.

  BASED ON THE FOREGOING, Plaintiff move this Court for a seven (7) day extension of time, to

  and including, December 5, 2018, and for such other and further relief as the Court deems just and

  proper.

  Dated this 28th day of November, 2018.

                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that the original of the foregoing was filed with the Clerk of

  Court by using the CM/ECF system, on this 28th day of November, 2018.
Case 2:18-cv-14385-RLR Document 11 Entered on FLSD Docket 11/28/2018 Page 2 of 2



                                          ARCADIER, BIGGIE & WOOD, PLLC


                                          /s/ Maurice Arcadier, Esquire
                                          Joseph C. Wood, Esquire
                                          Florida Bar No.: 0093839
                                          Maurice Arcadier, Esquire
                                          Florida Bar No. 0131180
                                          Stephen Biggie, Esquire
                                          Florida Bar No.: 0084035
                                          Ethan B. Babb, Esquire
                                          Florida Bar No. 127488
                                          2815 W. New Haven, Suite 304
                                          Melbourne, Florida 32904
                                          Primary Email: office@wamalaw.com
                                          Secondary Email: wood@wamalaw.com
                                          Phone: (321) 953-5998
                                          Fax: (321) 953-6075
